DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 10, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 – 9, 13 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunz et al. (US Pub. No. 2007/0234483).

With respect to claim 1, Kunz et al. discloses a combination tool for marking, measuring, and checking level (Figures 1A and 2A), comprising a holder (112, 114, 210, 212) for a marking device (118a, 118b, 216a, 216b), the holder having a body formed by a first side, a second side, a front side, a back side, a top side, and a bottom side (Figures 2A, 2B), wherein at least the bottom side is flat (Figures 2A, 2B); a securement to releasably secure the marking device at least partially within the body (i.e. telescopic arrangement [0022]), wherein loosening the securement enables the marking device to be slid in and out through an opening formed in the front side of the body to adjust the marking device for use in marking (Paragraphs [0032]-[0033]); measuring markings (214) on at least one of the sides of the body (Figure 2A); and at least one level (218) in the body. 

Referring to claim 5, Kunz et al. sets forth a combination tool wherein the marking device (118a, 118b, 216a, 216b) is a pencil (Paragraph [0035]).



In regards to claim 6, Kunz et al. teaches a combination tool wherein the marking device (118a, 118b, 216a, 216b) is a marker (Paragraph [0035]).  

Regarding claim 7, Kunz et al. shows a combination tool further comprising both a vertical level and a horizontal level (See Figure 2B).

With regards to claim 8, Kunz et al. discloses a combination tool further comprising a clip (122, 220) to secure the holder to a clothing item. 

Referring to claim 9, Kunz et al. sets forth a combination tool wherein the measurement markings (120, 214) are on the first and/or second sides of the body.  

In regards to claim 13, Kunz et al. teaches a combination tool further comprising a grip (110) on at least one of the sides of the holder.  

Regarding claim 14, Kunz et al. shows a combination tool wherein the grip (110) is a padding made of rubber, silicon or other non-slip material (Paragraph [0025]).  






Claims 15 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 6,421,928).

With respect to claim 15, Miller discloses a combination tool for marking, measuring, and checking level, comprising a holder for a marking device (36, 66), the holder having a body (12) formed by a first side, a second side, a front side, a back side, a top side, and a bottom side, wherein at least the bottom side is flat; a securement (38, 42, 64) to releasably secure the marking device (36, 66) at least partially within the body (12), wherein turning the securement (38, 42, 64) in a first direction tightens the marking device within the body of the holder, and wherein turning the securement in a second direction loosens the marking device in the body of the holder so that the marking device slides in and out through an opening formed in the front side of the body to adjust a position of the marking device for use in marking (Column 5, lines 33-42); measuring markings (20, 18) on at least one of the sides of the body; and at least one level (22, 24) in the body.  

Referring to claim 16, Miller sets forth a combination tool wherein the opening (28) formed in the front side of the body is round for a round marking device (See Figure 2).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (US Pub. No. 2007/0234483).

Kunz et al. discloses a combination tool as recited in paragraph 4 above. 

Kunz et al. does not disclose the particular type of opening as recited in claim 2. Kunz et al. does not disclose the soapstone as recited in claim 4. Kunz et al. does not disclose the measurement markings in inches in one side, and another of the sides has measurement markings in centimeters as recited in claim 10.


  
In regards to claim 4, Kunz et al. teaches the use of a pencil/marker (118a, 118b, 216a, 216b) as the marker device (See Paragraph [0035]), but does not disclose the use of soapstone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kunz et al. by using soapstone as the marker, since these are all well-known types of markers that are used alternatively to impart a marking onto a surface ( See Paragraph [0035]).


Regarding claim 10, Kunz et al. shows a combination tool wherein the body has measurement markings (120, 214) in inches and centimeters (Paragraph [0034]).  Changing the location of the measurement markings from the location shown by Kunz et al. to a location in inches in one side of the body and another of the sides has measurement markings in centimeters, absent any criticality, is only considered to be an obvious modification of Kunz et al. tool that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified. In re Japikse, 86 USPQ 70 ( CCPA 1950 ).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6,421,928).

Miller discloses a combination tool as recited in paragraph 5 above. 

Miller does not disclose the particular type of opening as recited in claim 17. 






Referring to claims 17, The use of the particular type of opening/holder claimed by applicant, i.e., square or rectangular opening, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the marking device is securely mounted to the body, as . 

Allowable Subject Matter

Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 20 is allowable over the Prior Art of Record because it fails to teach or suggest a combination tool for marking, measuring, and checking level, comprising a securement to releasably secure the marking device at least partially within the body, wherein turning the securement in a first direction tightens the marking device within the body of the holder, and wherein turning the securement in a second direction loosens the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance to claimed subject matter but fail to disclose the combination as claimed:

Cortum et al. (US 8,739,423)
Ryan (US Pub. No. 2012/0134736)
Carpenter et al. (US D660,910)
Robin (US 8,061,054)
Hofmeister et al. (US 6,739,065)
Skrainka (US 2,251,640)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 2, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861